Title: To James Madison from Joel Barlow, 9 May 1809
From: Barlow, Joel
To: Madison, James


Dear Sir
9 May—1809
The Encyclopedie methodique which I have to dispose of is complete as far as the 58th. livraison, and I shall agree to complete it as soon as the intercourse is open, as I presume the impression is finished. I have on hand


in text
93 whole vols. bound



14 half vols. in boards.


in plates
12 whole vos. bound


  &
15 half vos. in boards


The price, as I find by a note stuck into one of the vols. & which I here enclose, is 6 liv. 10 sols. the half vol. in sheets—7 liv. 5 s. in boards.

The plates are charged 5 s. each plate & something for the discourses in the vols. of plates.
The binding of the 105 vols. that I got bound is not dear, not more than half the price of American binding.
So that the work will come altogether very cheap. Yr. obt.
J. Barlow
